Citation Nr: 1424241	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the pendency of the appeal, the Veteran moved, and his claims file was transferred to the RO in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012 at a hearing in Washington, DC, and a transcript of this hearing is of record.

In February 2013, the Board remanded the issue on appeal for additional development.  As the actions specified in the February 2013 remand have been completed to the extent possible, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2013 and February 2014, the Veteran submitted additional evidence in support of his appeal.  In April 2014, the Veteran submitted a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2013, which have been considered by the RO in the May 2013 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the appeal, in part, to obtain a VA examination to determine the nature and etiology of his ADHD.  Specifically, the VA examiner was asked to opine as to whether the Veteran's ADHD was a congenital disease or defect.  The March 2013 VA examiner interviewed the Veteran and reviewed his medical records.  The VA examiner indicated he could not determine whether the Veteran's ADHD was congenital without resorting to speculation.  The VA examiner said that the Veteran's ADHD could be congenital or "secondary to injury due to beatings the Veteran received from his biological father."  See December 2007 VA treatment record (Veteran reported being physical abused by his father as a child).  Finally, the VA examiner also opined that the Veteran's attention problems could be confused with symptoms related to his previously documented posttraumatic stress disorder (PTSD).  The VA examiner did not address whether his service-connected PTSD could have aggravated his ADHD.  

In sum, the Board finds that the evidence of record is not sufficient to decide the claim as the evidence has not adequately addressed the nature and etiology of the Veteran's ADHD, to include whether it is a congenital disease or defect.  On remand, the Veteran should be afforded an opportunity to undergo another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his ADHD that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After completing the above and allowing for a reasonable amount of time to pass, schedule the Veteran for a VA psychiatric examination with a different examiner, if possible, to determine the nature and etiology of any ADHD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following:

a. Is it at least as likely as not that the Veteran's ADHD is a congenital defect?  If so, is it at least as likely as not that his ADHD was subject to a superimposed disease or injury during service such as a head injury or psychic trauma?

b. Is it at least as likely as not that the Veteran's ADHD is a congenital disease?  If so, is it at least as likely as not that it had its onset in service OR if it preexisted service became aggravated beyond its natural progression during service?

c. If it is determined that ADHD is neither a congenital disease nor a congenital defect, did ADHD clearly and unmistakably exist prior to the Veteran's entry into active service; and if so, was such clearly and unmistakably not aggravated during or by his period of active service beyond its natural progression?

d. If ADHD did not exist prior to Veteran's entry into active service, is it at least as likely as not that ADHD is otherwise etiologically related to the Veteran's period of active service?

e. Is it at least as likely as not that service-connected PTSD aggravated ADHD?  

The opinion provider is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

It would be helpful if the physician would use the following language, as is appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) when rendering the opinion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In answering the above, the VA examiner should consider and address the following: 

An October 1994 enlistment examination noted that the Veteran had a history of ADHD prior to service, that it was not present upon entry into service, and he had a good prognosis.  

In August 2005, the Veteran underwent cognitive testing which determined he had an ADHD diagnosis. 

In June 2009, the Veteran's VA treating psychologist found that the Veteran's ADHD has "mostly resolved by adulthood," but worsened during his service.  

In his July 2011 statement, the Veteran contends that he did not sustain a head injury in service from his November 1996 500 foot parachute fall and that he did not sustain a head injury from a motor vehicle accident prior to entering service.  

At his March 2012 Board hearing, the Veteran testified that his doctors said his ADHD was "retriggered" by the trauma he experienced in service.   

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so state in the examination report, with an explanation as to why this is so.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



